DETAILED ACTION

Response to Amendment
The Amendment filed 11-15/2021 has been entered.  Claims 4 and 6-14 remain pending in the application.  Claims 1-3 and 15 have been withdrawn.  Claim 5 has been canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 4 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, previously cited, in view of Bai et al. (US 20150069649 A1), previously cited.
Regarding claim 4, Carreño-Morelli teaches “a solid free-form fabrication technique, which aims in growing a part by consolidating layers of powders by binder deposition” (which reads upon “a three-dimensional (3D) printing method”, as recited in the instant claim; page 374).  Carreño-Morelli teaches “"Solvent on Granule" 3D-Printing” (page 374; see also FIG. 1).  Carreño-Morelli teaches “us[ing] a commercial ink-jet printer head to selectively drop a solvent on powder-polymer granule beds” (which reads upon “applying build material granules, each of the build material granules consisting of a plurality of primary metal particles agglomerated together by a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, as recited in the instant claim; page 374).  Carreño-Morelli teaches that “the principle aims in the dissolution of the polymer by the solvent, followed by solvent evaporation and layer consolidation” (which reads upon “a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, as recited in the instant claim; page 374).  Carreño-Morelli teaches that “the raw materials are gas atomized powders e.g. pre-alloyed 17-4PH and 316L stainless steel powders” (which reads upon “primary metal particles”, as recited in the instant claim; page 374).  
⦁	Carreño-Morelli teaches “agglomerating loose powder using proprietary binders” (page 374).  Carreño-Morelli is silent regarding wherein the temporary binder is selected from the group consisting of sugars, sugar alcohols, polymeric or oligomeric sugars, polycarboxylic acids, Polvsulfonic acids, water soluble polymers containinq carboxylic or sulfonic moieties, polvvinvlprrolidone, polvether alkoxv silane, and combinations thereof.  
⦁	Bai is similarly concerned with three-dimensional printing process for making articles from a powder build material (paragraph [0002]).  Bai teaches “spreading a layer of build material powder particles” (claim 1).  Bai teaches “selectively printing a first fluid onto the layer of the build material powder particles, the first fluid comprising a first polymeric binder, a first carrier liquid, wherein the first polymeric binder is dissolved in the first carrier liquid” (claim 1).  Bai teaches that “examples of binders that may be used with the inventive suspensions include traditional binders such as polyvinyl alcohol (PVA), polyvinyl butyral (PVB), polyvinylpyrrolidone (PVP) and waxes” (which reads upon “polyvinylpyrrolidone”, as recited in the instant claim; paragraph [0036]).  Bai teaches that “the binder leaves little or no residue in the article after it has volatilized and/or decomposed during heat treatment” (which reads upon “temporary”, as recited in the instant claim; paragraph [0036]).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the proprietary binder of Carreño-Morelli with polyvinylpyrrolidone, as taught by Bai because the proprietary binder of Carreño-Morelli is not known or readily available to the public.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute polyvinylpyrrolidone for the proprietary binder of Carreño-Morelli, since both materials are known to have similar applications as binders for ink jet printing composite materials, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics (MPEP 2143.I.B. and 2144.07).  
Regarding claims 7 and 9-11, modified Carreño-Morelli teaches the method of claim 4 as stated above.  Carreño-Morelli teaches that “the current manufacturing process consist in spreading a granule bed on a working table, followed by selective printing a binder on a 2D area, moving down the working table, and repeating the process until consolidation of the final layer” (page 374).  Carreño-Morelli teaches that “the granule layer thickness can be set between 50 μm and 200 μm” (page 374).  Carreño-Morelli teaches that FIG 8 shows “the Finished parts processed by "Solvent on Granule" 3D-Printing 17-4PH stainless steel (a, b, c) and 316L stainless steel (d)” (which reads upon “repeating the applying of the build material granules and the selectively applying of the patterning fluid to create the patterned green part”, as recited in the instant claim; page 378 and FIG. 8; finished parts are taller than 50 μm - 200 μm; accordingly, one of ordinary skill in the art would understand that the "Solvent on Granule" 3D-Printing requires repeating the applying of the build material granules and the selectively applying of the patterning fluid to create the patterned green part).  Carreño-Morelli teaches that “Green parts were debinded at temperatures between 450°C and 650°C under hydrogen, and sintered at 1330°C for 3h under argon protective atmosphere” (page 377).  Carreño-Morelli teaches “the dissolution of the polymer by the solvent, followed by solvent evaporation and layer consolidation” (which reads upon “heating the patterned green part to a densification temperature to create a densified green part”, as recited in the instant claim; 374).  Carreño-Morelli teaches that “the spherical steel powder grains are bonded by polymer, after reaction between the solvent and the metal-polymer granules” (page 377).  Carreño-Morelli teaches that “the green strength is high enough to allow easy handling and eventual secondary operations (as selective polishing) previous to the debinding and sintering steps” (page 377).  
Regarding claims 8 and 14, modified Carreño-Morelli teaches the method of claims 4 and 7 as stated above.  Carreño-Morelli teaches that “the green parts were debinded at temperatures between 450°C and 650°C under hydrogen, and sintered at 1330°C for 3h under argon protective atmosphere” (page 377).  Carreño-Morelli teaches “solvent evaporation” (which reads upon “heating the patterned green part to a densification temperature to create a densified green part”, as recited in the instant claim; page 374).  
Carreño-Morelli is silent regarding the chemical composition of the solvent and thus the temperature needed to evaporate the solvent.  
Bai is similarly concerned with three-dimensional printing process for making articles from a powder build material (paragraph [0002]).  Bai teaches “spreading a layer of build material powder particles” (claim 1).  Bai teaches “selectively printing a first fluid onto the layer of the build material powder particles, the first fluid comprising a first polymeric binder, a first carrier liquid, wherein the first polymeric binder is dissolved in the first carrier liquid” (claim 1).  Bai teaches that “examples of such volatile liquids include, without limitation, water, toluene, alcohols (methanol, ethanol, propanol, etc.), and other organic solvents and liquids” (which reads upon “wherein the patterning fluid consists of water”, as recited in the instant claim; paragraph [0034]; water is driven off at 100 °C).  Bai teaches that “a separate binder curing heat treatment is used prior to submitting the green compacts to a sintering heat treatment” (paragraph [0021]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the unknown solvent of Carreño-Morelli with water, as taught by Carreño-Morelli because water is an inexpensive, safe, and environmentally friendly solvent option.  
Regarding claim 12, modified Carreño-Morelli teaches the method of claim 4 as stated above.  Carreño-Morelli teaches that “the granules are prepared by wet blending, drying, milling and sieving to -100 μm” (page 374).  
Regarding claim 13, modified Carreño-Morelli teaches the method of claim 4 as stated above.  Carreño-Morelli teaches that “the granules are prepared by wet blending, drying, milling and sieving to -100 μm” (page 374).  Carreño-Morelli teaches “430L stainless steel with 90% -16 μm” (page 374).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19 and Bai et al. (US 20150069649 A1), as applied to claim 4 above, and further in view of Pfeifer et al. (US 20060251535 A1), from IDS.
Regarding claim 6, modified Carreño-Morelli teaches the method of claim 4 as stated above.  Carreño-Morelli teaches “430L stainless steel” (which reads upon “the primary metal particles are non-shape memory metal particles selected from the group consisting of iron, stainless steel, steel, copper, bronze, aluminum, tungsten, molybdenum, silver, gold, platinum, titanium, nickel, cobalt, non-shape memory alloys of any of these metals, and combinations thereof”, as recited in the instant claim; page 374).  
⦁	Carreño-Morelli teaches “agglomerating loose powder using proprietary binders” (page 374).  Carreño-Morelli is silent regarding the weight percent of the temporary binder, specifically, that the temporary binder is present in an amount ranging from about 0.01 wt% to about 4.0 wt% based on a wt% of the primary metal particles.  
⦁	Pfeifer is similarly concerned with “producing three-dimensional bodies (3D bodies) by means of layer constituting methods (powder-based generative rapid prototyping processes), in particular by means of 3D binder printing, the production of 3D bodies therefrom, and the production and use of sintered bodies obtainable therefrom” (paragraph [0002]).  Pfeifer teaches that “depending on the residence time of the powder material in the coating device, the powder particles can be coated individually, or be built up into granules by means of adhesive as the binder phase” (paragraph [0047]).  Pfeifer teaches that “the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another” (paragraph [0018]).  Pfeifer teaches that “the amount of binder liquid is chosen such that it is not sufficient to dissolve all the adhesive that is bonded in the coating. Rather, the amount of binder liquid is metered such that it is only sufficient to dissolve or solubilize at the points of contact of adjacent particles” (paragraph [0056]).  Pfeifer teaches that “the preferred amount of adhesive lies in the range from 0.3 to 8% by weight of the respectively coated powder material” (paragraph [0018]).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the unknown amount of binder of Carreño-Morelli with 0.3 to 8% by weight, as taught by Pfeifer because the amount of binder of Carreño-Morelli is not known to the public.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of from about 0.01 wt% to about 4.0 wt% overlaps the range disclosed by the prior art of from 0.3 to 8% by weight.  Accordingly, the prior art renders the claim obvious.   

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.  Regarding Carreño-Morelli, Applicant argues that Carreno-Morelli states at page 378 that the printing process described therein "consists in selective deposition of a solvent on a granule bed. The granules are composed of metal powders and a thermoplastic binder, which are mixed and sieved by conventional methods (remarks, page 10).  Applicant argues that none of the temporary binders set forth in Applicant's claim 4 are thermoplastic binders (remarks, page 10).  Applicant further argues that Carreno-Morelli does not teach each and every element as set forth in Applicant's claim 4, and thus the reference does not anticipate the claim (remarks, page 10).  This is not found convincing because the rejection of claim 4 above relies on obviousness, not anticipation.  The binder of Carreño-Morelli, thus one would need to look to the prior art to find a suitable binder as stated above.  Carreño-Morelli is not relied upon to teach the binder, Bai is.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, Applicant narrowed the list of binders from claim 5 when adding some of the list to claim 4.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733